Mailed:
		
In re application of						:
Cabell et al.  							:	DECISION ON

Serial No. 15/478,392					:	    PETITION

Filed:	04/04/2017						:      
For: LAYERED FIBROUS STRUCTURES WITH
        INTER-LAYER VOIDS

This is a decision on a PETITION filed May 26, 2021, which has been accepted as a timely petition under 1.59(b) and MPEP 724.02 and is before the Group Director of Technology Center 1700 for consideration.  

DECISION

Petitioner requests that the documents filed on May 24, 2021 be expunged.  


The petition is GRANTED.


Section 1.59 has been amended to eliminate references to returning documents that have been expunged to recognize that, with electronic Official files, there will be nothing to return when a paper is expunged.

The Office is capturing electronic images of all documents that form the Official file. Where the image is generated from a physical source document, the originating document may be disposed of once the electronic image accuracy is verified. The paper source document will eventually be destroyed under a United States National Archives and Records Administration (NARA) approved schedule. Therefore, if a document is to be expunged from the record, the only operation that will be required will be removal of the image from the Official file. 



Paragraph (a)(1) of §1.59 has been amended by deleting the phrase ‘‘and returned ’’ from the first sentence, and deleting the second sentence. Paragraph (b) of §1.59 has been amended by deleting the phrase ‘‘and return ’’ from each of the first and second sentences. The Office will continue to provide notice in the Official file that a paper has 


The image will be removed. 
 






/Keith D. Hendricks/
______________________________

Keith D. Hendricks 
Acting Director, Technology Center 1700
Chemical and Materials Engineering

wk

THE PROCTER & GAMBLE COMPANYGLOBAL IP SERVICESCENTRAL BUILDING, C9ONE PROCTER AND GAMBLE PLAZACINCINNATI OH OHIO 45202